Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-18 are pending.  
Priority
Instant application 17261592, filed 1/20/2021 claims priority as follows:

    PNG
    media_image1.png
    67
    401
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from both IDS(s) received 1/20/2021 have been considered unless marked with a strikethrough.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
US-4088669 (“the ‘669 patent”) is close art.  The ‘669 patent teaches preparing alkyalkoxysilanes from silicon and an alkyl halide and an ether in the presence of a catalyst.  The catalysts include copper as an alloy such as silicon with 5% copper:

    PNG
    media_image2.png
    158
    276
    media_image2.png
    Greyscale
.

The ‘669 patent teaches ethers in the reaction (column 3):

    PNG
    media_image3.png
    337
    249
    media_image3.png
    Greyscale
.
In the reaction of the ‘669 patent an ether is reacted with an alkyl halide in the presence of silicon and a catalyst to form products.
The ‘669 patent fails to teach carbon dioxide as the source of carbon in the reaction.
There is no teaching, suggestion or motivation to modify the alkyl halide and substitute for carbon dioxide.  
JP-S26286 (made of record on the IDS) is close art.  The ‘286 publication teaches silicon reaction with two equivalents of ether to arrive at alkylalkoxysilanes from 400 to 500 degrees C.  Copper can be used as a part of the catalyst system which can lower the temperature as exemplified in the embodiment to 400 degrees C.
The ‘286 publication fails to teach, suggest or provide motivation to add or substitute carbon dioxide as required by the instant claims. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusions
	All claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.